Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2016

                                       No. 04-16-00431-CR

                                     Crystal B. WILLIAMS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2757C
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       After this court granted appellant two extension of time to file appellant’s brief, the brief
was due November 30, 2016. Appellant has now filed a third motion for extension of time,
asking for an additional seven days in which to file the brief. After review, we GRANT
appellant’s motion and ORDER appellant to file appellant’s brief in this court on or before
December 7, 2016.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court